Citation Nr: 1030746	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-09 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Montgomery, Alabama.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in February 2010.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

A veteran who served in the Republic of Vietnam (RVN) during the 
period beginning on January 9, 1962, and ending on May 7, 1975, 
known as the Vietnam Era, will be presumed to have been exposed 
to an herbicide agent during such service unless there is 
affirmative evidence to the contrary.  38 C.F.R. § 3.307 (2009).  
"Service in Vietnam" includes service in the waters offshore, or 
service in other locations if the conditions of service involved 
duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2009).  
Additionally, in service-connection claims involving herbicide 
agent exposure as a result of service in Vietnam, prostate cancer 
may be presumed to have been incurred in-service even if there is 
no evidence of the disease in service, provided the requirements 
of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2009).

The Veteran maintains that service connection is warranted for 
prostate cancer as a result of exposure to Agent Orange in the 
RVN.  The Board notes that the Veteran has been diagnosed as 
having prostate cancer.  The question which remains is whether 
the Veteran was physically present in the RVN during the Vietnam 
Era.  The Veteran's service personnel records confirm that he was 
stationed at the Udorn Thai Royal Air Force Base (TRAFB) from 
October 1966 to May 1967.

The Veteran maintains that he was actually in Vietnam on several 
occasions during plane transfers to other destinations.  He 
reported that the length of the stops ranged from several hours 
to overnight.  

In his August 2004 notice of disagreement, the Veteran indicated 
that under official military orders he was physically present in 
the RVN on or about November 21-22, 1966, and again on or about 
January 22-24, 1967.  

In a November 2004 statement, the Veteran indicated that there 
was an official order, unknown number/date, from 432d TAC Recon 
Wing Udorn RTAFB.  He noted that his claims could be verified by 
a passenger manifest on Southern Air Transport from Saigon, RVN, 
to Clark AFB, Philippines, which would be on or about November 
21-22, 1966.  He further reported that there was an official 
order, unknown number/date, 432d TAC Recon Wing Udorn RTAFB that 
could be verified by passenger manifests on an Air Force (AF) C-
130 flight from Udorn to Na Trang, RVN, 24 hours, then departing 
the next day from Na Trang to CCK AFB, Formosa that was on or 
about January 22-24, 1967.  The Veteran stated that he had been 
unable to obtain copies of these manifests or orders.  The first 
order was to attend a Jungle Survival School at Clark AFB and 
that the second order was a permissive TDY to attend an air 
refueling conference.  

In his March 2005 substantive appeal, the Veteran indicated that 
he did spend time in Vietnam, albeit for a short period of time.  
He again reported the dates and circumstances that were 
previously noted in his November 2004 statement in support of his 
claim.  

In another statement received in April 2009, the Veteran 
indicated that he was physically required to be within the land 
borders of the RVN twice under valid USAF temporary duty (TDY) 
travel orders issued by the 432 Tactical Reconnaissance 
Wing/Combat Support Group Udorn, Thailand.  He stated that he was 
physically present and within the land borders of the RVN on or 
about December 18/19, 1966.  The physical location was Saigon and 
this could be verified by: (a) the passenger manifest on a C-130 
flight from Udorn AFB to Tan Son Nhut AFB, RVN; (b) the passenger 
manifest on the Southern Air Transport Flight from Tan Son Nhut 
AFB to Clark AFB for the purpose of attending Jungle Survival 
School; and (3) by the travel voucher submitted for this official 
TDY that shows routing from Udorn RTAFB to Tan Son Nhut, RVN, to 
Clark AFB.  

The Veteran further reported that on or about January 6-14 or 
March 3-5, 1967, he was again physically present and within the 
land of the borders of the RVN for 24 hours.  The physical 
location was Na Trang AFB, RVN.  He stated that this could be 
verified by: (a) the passenger manifest from Udorn RTAFB to Na 
Trang; (b) the passenger manifest the following day from Na Trang 
to CCK AFB, Formosa; and (c) by the travel voucher submitted for 
this official TDY. 

During his February 2010 hearing, the Veteran testified that he 
was physically on the ground at least twice in the RVN.  He 
indicated that these were on or about January 6-8, 1967, and on 
or about March 3-5, 1967.  The Veteran stated that he was at Na 
Trang AFB in the RVN.  The Veteran stated that he was on 
permissive TDY, which was their way of using it for R&R.  He 
noted that this gave allowance to travel on U.S. military 
aircraft.  He departed Udorn, Thailand, went to Don Muang RTAFB 
in Bangkok, Thailand, hopped a flight from there to Na Trang, 
spent the night in Na Trang, flew the next day from Na Trang over 
to CCK, which was a C-130 base in Formosa, and went from CCK to 
Kadena AB, Japan, where he spent his R&R.  He noted having two 
R&Rs, one spent in Bangkok and then Padia (Pattaya) Beach, 
Thailand, and the second one at Kadena, Japan.  

The Veteran also testified that he attended Jungle Survival 
School in November or December 1966.  He stated that this flight 
was government air to Tan Son Nhut AFB, near Saigon, where he 
awaited transportation.  He reported that he was on Southern Air 
Transport from Tan Son Nhut over to Clark AFB, where he attended 
Jungle Survival School, which was a requirement for the Pacific 
Air Command.  He stated that he flew in uniform when he on TDY.  
He noted that his first trip to Na Trang was overnight and that 
his second trip to Saigon was four or five hours.  

The Veteran indicated that there were two TDY orders, one for the 
Jungle Survival School and the other for a permissive TDY.  He 
stated that the Jungle Survival School sent him to Clark AFB in 
the Philippines.  He noted that in addition to the TDY orders, 
the travel would be shown by the passenger manifests.  

The claims file contains a May 2009 memorandum with regard to a 
formal finding of lack of information required to corroborate 
stressors associated with a claim of service connection for 
herbicide exposure.  VA had determined that the information 
requested to corroborate the stressful events described by the 
Veteran was insufficient to send to the U.S. Army and Joint 
Services Records Research Center  (JSRRC) and/or insufficient to 
allow for meaningful research of Marine Corps or National 
Archives and Records Administration (NARA) records. 

It was further indicated that all procedures to obtain this 
information from the Veteran had been properly followed and that 
evidence of written and telephonic efforts to obtain this 
information were in the claims file and that all efforts to 
obtain the needed information had been exhausted and that any 
other attempts would be futile.  It was further revealed that a 
PIES request was submitted on September 30, 2003, and that a 
response was received on April 13, 2004, stating that the 
National Personnel Records Center (NPRC) was unable to determine 
whether the Veteran had in-country service in the RVN.  It was 
further noted that a letter was sent to the Veteran informing him 
of the need to know how his military duties in the waters 
offshore the RVN exposed him to herbicides.  It was observed that 
a response was received from the Veteran on April 30, 2009, which 
was submitted to the JSRRC coordinator and that a negative 
response was received from the JSRRC coordinator as the Veteran 
had not been assigned to Thailand during the period from April 2, 
1964, to September 8, 1964.  

While the Board notes that this memorandum is of record, it does 
not appear that any attempts have been made to verify the 
existence of TDY orders for the Veteran's claimed periods of 
travel to Vietnam or absence or presence of passenger manifests 
on the planes the Veteran reported traveling on when entering and 
leaving Vietnam in 1966 and 1967, not 1964.  The Veteran has 
provided specific dates and destinations with regard to his 
periods of claimed travel into and out of Vietnam.  As such, an 
attempt should be made to confirm his claimed travel into and out 
of the RVN.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's claimed 
travel through the Republic of Vietnam for 
the time periods reported above including 
November and December 1966 and January and 
March 1967.  The search should include an 
attempt to verify through TDY orders and/or 
passenger manifests that the Veteran was 
physically present in the Republic of 
Vietnam.  In this regard, the service 
department should be asked to indicate 
whether it was standard operating procedure 
for pilots stationed at Udorn RTAFB to be 
sent to Clark AFB for jungle survival 
training via a Southern Air Transport 
flight through Tan Son Nhut AFB.  Obtain a 
copy of the Veteran's complete service 
personnel records from his Official 
Military Personnel File (OMPF), including 
training courses taken (to include where 
and when); all records of his assignments, 
whether permanent or TDY stations; all 
travel orders; pay stubs which reflect 
special pay status, travel vouchers, and 
all TDY orders.  If efforts to obtain the 
Veteran's OMPF are unsuccessful through the 
National Personnel Records Center (NPRC), 
request verification of the reported TDYs 
flying into and out of Vietnam through the 
Air Force Personnel Center (AFPC) at 
Randolph Air Force Base, Texas, the Defense 
Finance and Accounting Service (DFAS), the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) and/or other 
appropriate depository.  VA must provide 
the JSRRC or other depository with the 
appropriate information, as needed, showing 
service dates, duties, and units of 
assignment and copies of the Veteran's 
statements pertaining to travel into and 
out of in Vietnam in 1966 and 1967, while 
he was stationed at Udorn RTAFB, Thailand 
from October 1966 to May 1967.  Associate 
all documents obtained with the claims 
file.  All efforts to obtain these records, 
and the responses received, must be 
documented in the claims file, and must 
continue until it is reasonably certain 
that the records do not exist or that 
further efforts to obtain the records would 
be futile.

2.  To help avoid future remand, VA must 
ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's service-connection claim, to 
include on a direct and presumptive, if 
warranted, in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

